Exhibit 10.1

AMENDED AND RESTATED INDEPENDENT CONTRACTOR AGREEMENT


This Amended and Restated Independent Contractor Agreement (“Agreement”) is made
and entered into by and between Matador Resources Company, a Texas corporation
(“Matador”), David F. Nicklin (“Consultant”) and David F. Nicklin International
Consulting, Inc., a California corporation (“DFN International”), to be
effective as of April 1, 2015.


WITNESSETH:


WHEREAS, Matador, Consultant and DFN International were parties to that certain
Independent Contractor Agreement dated August 9, 2011, as amended December 1,
2011 and as further amended February 26, 2015 (as amended, the “Prior
Agreement”);


WHEREAS, Matador, Consultant and DFN International desire to enter into this
Agreement to amend and restate the Prior Agreement and to set forth the terms
and conditions of Consultant’s and DFN International’s engagement with Matador;
and


WHEREAS, Matador acknowledges that Consultant, through DFN International or
otherwise, provides, and will continue to provide, consulting services to
others;


NOW, THEREFORE, in consideration of the mutual premises and covenants herein
contained, the parties hereto agree as follows:


1.    Matador hereby enters into this Agreement with Consultant and DFN
International to retain Consultant, through DFN International, as Consulting
Geoscientist and Special Advisor to the Board of Directors, for the time and on
the basis set forth herein. The parties agree that this Agreement amends and
restates the Prior Agreement.


2.    The term of this Agreement shall commence effective April 1, 2015 and
shall continue on a month-to-month basis (the “Term”), unless earlier terminated
in accordance with Paragraph 11 or extended by agreement in writing signed by
Consultant, DFN International and Matador.


3.    Throughout the Term of this Agreement, Consultant hereby acknowledges his
fiduciary duties to Matador and accepts and agrees to devote his best efforts in
the interests of Matador to the performance of the Services (as defined below).
It is understood that Consultant and DFN International have and will continue to
have other outside business endeavors, which endeavors shall not violate
Consultant’s and/or DFN International’s duties and responsibilities hereunder,
provided that during the Term of this Agreement, each of Consultant and DFN
International agrees to disclose to Matador in writing all consulting
arrangements that may pose actual or potential conflicts of interest. In
addition, each of Consultant and DFN International agrees not to: (i) take for
himself or itself opportunities that are discovered through the use of Matador
property, information or position; (ii) use Matador property, information or
position for personal gain; (iii) directly compete with Matador; or (iv)
recommend or suggest Matador employees for positions with other companies.


4.    Consultant shall report to Joseph Wm. Foran or his successor and/or such
other personnel of Matador or its affiliated companies as designated from time
to time by Mr. Foran or his successor, or by any of the executive officers of
Matador.


5.    This Agreement and DFN International’s services hereunder, through
Consultant, shall involve the following services (the “Services”) during the
Term:



1

--------------------------------------------------------------------------------



a.
Provide geoscience advice to management and the Board of Directors;

b.
Serve as a technical “coach” to the Matador geoscience staff;

c.
Conduct monthly reviews of Matador’s technical program and its progress;

d.
Attend Prospect Committee meetings and assist in constructive critique during
such meetings, reporting to Mr. Foran following such meetings;

e.
Attend Board of Directors meetings, upon Matador’s advance request; and

f.
Work on such other projects and provide such other specific services as are
coordinated by Matador with Consultant.

    
Such Services shall be provided at Matador’s headquarters in Dallas, Texas, its
office in Roswell, New Mexico or at locations otherwise agreed by Matador.


6.    As compensation for the Services, Matador shall pay DFN International (i)
a $150,000 annual retainer, payable in 12 equal monthly installments; and (ii)
$2,000 per day for each day of Services provided to Matador in excess of 60 days
per year. Matador agrees to reimburse Consultant and/or DFN International for
all reasonable travel and lodging expenses incurred in accordance with Matador’s
policies then in effect, which shall be payable by Matador, in arrears.
Consultant is expected to work five days per month on average, but will use
reasonable efforts to accommodate additional requests in regard to Board of
Directors meetings, prospect reviews and high-level employee interviews.


7.    During the Term, Matador may disclose to Consultant information which
Matador considers confidential and proprietary. In addition, Matador considers
Consultant’s efforts and Services hereunder to be confidential and proprietary
information. Consultant agrees not to publish or disclose any such information,
including information derived from or regarding the services provided to Matador
under the Prior Agreement, to others without the prior written consent of
Matador. In the event that Consultant and/or DFN International receives a
request or are required (by deposition, interrogatory, request for documents,
subpoena, civil investigative demand or similar process) to disclose all or any
part of confidential and proprietary information received by such party, each of
Consultant and DFN International agrees to promptly notify Matador in writing of
any such request or requirement so that Matador may seek an appropriate
protective order, or waive compliance with the provisions hereof. In the event
no such protective order is granted or no such waiver is made by Matador,
Consultant and/or DFN International, as the case may be, may only disclose that
portion of the confidential information which such party is advised by counsel
is legally required to be disclosed, and shall exercise reasonable efforts to
obtain assurance that confidential treatment will be accorded such confidential
information and neither Consultant nor DFN International shall be liable for
such disclosure unless such disclosure was caused by or resulted from a previous
disclosure by Consultant or DFN International not permitted by this Agreement.
As to the above confidential disclosure to Consultant and/or DFN International
by Matador and Consultant’s efforts and Services hereunder, the obligation of
confidence shall extend from the termination of this Agreement but shall not
apply to (a) information which Consultant or DFN International can show by
documents was already in DFN International’s or Consultant’s possession prior to
Matador’s disclosure thereof, (b) information that is or becomes known to the
general public through no act of Consultant or DFN International or (c)
information which Consultant and/or DFN International receives from a third
party having the lawful right to disclose such information without breach of any
obligation of confidentiality. Neither DFN International nor Consultant shall
employ others to assist with the provision of Services covered by this
Agreement. Upon termination of this Agreement, Consultant and DFN International
shall surrender to Matador all of Consultant’s and DFN International’s work
product and all data and information obtained by, utilized by or provided to
Consultant and/or DFN International in furtherance of this Agreement and neither
Consultant nor DFN International shall retain any such work product, information
or data or any copies thereof. Notwithstanding anything to the contrary, each of
Consultant and DFN International agrees that, during the term of this Agreement
and for a period of one (1)

2

--------------------------------------------------------------------------------



year from the date of termination of this Agreement, except on behalf of
Matador, neither DFN International nor Consultant will acquire any interest,
directly or indirectly, or conduct or have conducted on his behalf, or
participate in any leasing, geological, geophysical, drilling or other
exploration activity or otherwise compete with Matador, or cause or consult with
any third party to do any of such activities or otherwise compete, as to the
lands covered by any project(s) and matters which Consultant worked on or was
exposed to as a consequence of the Services performed under this Agreement or
the Prior Agreement, without the express written consent of Matador. Each of
Consultant and DFN International (i) is aware that United States securities laws
prohibit any person who has material, nonpublic information about a public
company from purchasing or selling securities of that company, or from
communicating that information to any other person under circumstances where it
is reasonably foreseeable that such person is likely to purchase or sell those
securities, (ii) is familiar with the Securities Exchange Act of 1934 (the
“Exchange Act”), and (iii) shall not use, nor cause any third party to use, any
information in contravention of the Exchange Act. Consultant shall be subject to
Matador’s Insider Trading Policy.


8.    Consultant and DFN International agree to protect and hold Matador free
and harmless against liability, damage, loss, expense, claim, action or
proceeding arising in any way out of, in connection with, or resulting from the
Services provided by Consultant, excepting those actions caused by or resulting
from Matador’s gross negligence or willful misconduct.


9.    Matador shall indemnify Consultant and DFN International and hold
Consultant and DFN International harmless against liability, damage, loss,
expense, claim, action or proceeding arising in any way out of, in connection
with or resulting from Matador’s actions under this Agreement, excepting those
actions caused by or resulting from Consultant’s or DFN International’s gross
negligence or willful misconduct.


10.    During the term of this Agreement, Consultant will be an independent
contractor and Consultant shall not be an employee of Matador or of any of its
affiliates, and Consultant will not represent himself as an employee of Matador
or any of its affiliates to any party or parties. Consultant shall therefore
render the Services on a consultancy basis as a professional, without any bond
of employment. The parties confirm and assent that Consultant shall not be
subject to any of Matador’s employee benefits, but shall remain an eligible
participant under Matador’s long-term incentive plans. Consultant or DFN
International shall provide all tools and equipment necessary for Consultant to
perform the Services hereunder except that Matador may offer to provide certain
equipment, software and/or tools for projects it assigns to Consultant and
Consultant may elect at his sole discretion to utilize the equipment, software
and/or tools for the performance of Services. The parties confirm and assent
that DFN International and Consultant have the right of control on how Services
provided hereunder are completed. DFN International or Consultant shall be
responsible for the payment of all taxes associated with amounts received
pursuant to this Agreement. DFN International or Consultant shall carry such
insurance as such parties deem necessary or desirable and Matador shall not be
liable to DFN International or Consultant for the premiums on any such insurance
policies issued to DFN International or Consultant on their behalf. Matador
shall not be required to carry for Consultant’s benefit any worker’s
compensation or industrial or occupational disease insurance and Consultant
specifically waives for himself and his agents, heirs and successors any claims
or causes of action for any injury or accidental death rising out of the
performance of the Services. It is not the intention of the parties hereto to
create, expressly or impliedly, a partnership, association or joint venture, and
any such partnership, association or joint venture status is hereby expressly
denied. Upon reasonable prior written notice, Matador or its designated agents
shall be permitted access to all books and records of Consultant reasonably
related to the payments made hereunder and to the performance by Consultant of
the Services hereunder, including for the purpose of auditing such books and
records, all at the expense of Matador.



3

--------------------------------------------------------------------------------



11.    This Agreement may be terminated by either party at any time with not
less than thirty (30) days prior written notice.  In the event that Matador
terminates this Agreement, Matador shall have no further obligation to pay DFN
International hereunder except for Services completed by Consultant as of the
effective date of termination by Matador. If DFN International and/or Consultant
terminates this Agreement, DFN International shall be entitled to all
compensation for Services completed by Consultant as of the effective date of
termination by DFN International and/or Consultant, as the case may be. Neither
termination nor completion of this Agreement referred to above shall affect
Paragraphs 7, 8 and 9, which provisions shall survive the termination of this
Agreement and remain operative and in full force and effect.


12.    Except as otherwise agreed in writing by the parties hereto, all amounts
paid to DFN International shall be paid in legal tender of the United States,
and shall be by check or wire transfer.


13.    This Agreement as to Consultant and DFN International is personal and may
not be assigned or otherwise transferred by either such party. Matador, however,
shall have the right to assign this Agreement to any of its affiliates or
successors. This Agreement may not be amended except by written instrument
signed by both parties, and no waiver shall be enforceable against any party
unless evidenced by a written instrument signed by the party against which
enforcement is sought.


14.    Any controversy or claim arising out of or relating to this Agreement
shall be settled by arbitration before a single arbitrator, which shall be in
accordance with the Employment Arbitration Rules of the American Arbitration
Association as such Rules shall be in effect on the date of delivery of demand
of arbitration. The arbitrator, and not any federal, state, or local court or
agency, shall have exclusive authority to resolve any dispute relating to the
interpretation, applicability, enforceability or formation of this Agreement
including, but not limited to any claim that all or any part of this Agreement
is void or voidable. The decision of the arbitrator shall be reduced to writing
and shall be final, binding and conclusive; otherwise, the right to contest the
determination shall cease and terminate and be of no further force and effect.
Judgment upon any award made by the arbitrator may be enforced in any court
having jurisdiction over the person or the assets of the party against whom the
award is made. The site of arbitration shall be Dallas, Dallas County, Texas.
The parties shall maintain the confidential nature of the arbitration proceeding
and the award, including the hearing, except as may be necessary to prepare for
or conduct the arbitration hearing on the merits, or as may be necessary in
connection with a court application for a preliminary remedy, a judicial
challenge to an award or its enforcement, or unless otherwise required by law or
judicial decision.
 
15.    Failure of either party hereto to insist upon or require strict
compliance with any provision hereof shall not be considered a waiver of such
provision or modification of this Agreement unless so specified in writing. The
provisions of this Agreement are severable and the invalidity or
unenforceability of one or more of the provisions herein shall not have any
effect on the validity or enforceability of any other provision. This Agreement
may be executed in counterparts, all of which, taken together, shall constitute
one and the same original document.
    

4

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, each of Matador and DFN International has caused this
Agreement to be executed on its behalf by its duly authorized corporate officer
and Consultant has hereunto set his hand as of the date set forth underneath
each respective signature below.


Signature and address for Notice:
 
MATADOR RESOURCES COMPANY
Address:
 
 
One Lincoln Centre
 
 
 
 
5400 LBJ Freeway, Suite 1500
 
 
 
Dallas, Texas 75240
 
 
 
 
 
 
 
By:
/s/ Joseph Wm. Foran
 
 
 
 
Joseph Wm. Foran
 
 
 
 
Chairman and CEO
 
 
 
 
 
 
 
 
 
Date: June 9, 2015
 





Signature and address for Notice:
 
DAVID F. NICKLIN INTERNATIONAL CONSULTING, INC.
Address:
 
 
37 Brindisi Lane
 
 
 
 
Laguna Niguel, California 92629
 
 
 
 
 
 
 
By:
/s/ David F. Nicklin
 
 
 
 
David F. Nicklin
 
 
 
 
 
 
 
 
 
Date: June 9, 2015
 





Signature and address for Notice:
 
David F. Nicklin
Address:
 
 
37 Brindisi Lane
 
 
 
 
Laguna Niguel, California 92629
 
 
 
 
 
 
 
By:
/s/ David F. Nicklin
 
 
 
 
David F. Nicklin
 
 
 
 
 
 
 
 
 
Date: June 9, 2015
 








5